 Case 1:19-cr-00781-PKC Document 114
                                 112 Filed 07/23/21
                                           07/22/21 Page 1 of 2




                  ALEXANDER J. HOUTHUIJZEN
                   ATTORNEY-AT-LAW PLLC
                      917 FRANKLIN ST. SUITE 230
                        HOUSTON, TEXAS 77002
                          P: (713) 600-9902
                          F: (832) 565-9003
                     ALEX@ ALEXTHEDEFENDER .COM


                               July 22, 2021

By ECF
The Honorable Judge Castel
United States District Judge
Southern District of Texas
500 Pearl Street
New York, New York, 10007

Re: United States v. Guillermo Perez, 19-cr-781

Dear Judge Castel,

Since the initial pre-trial conference in the above referenced case, held
on June 22, 2021, the government has produced voluminous Rule 16
discovery. Specifically, on or about June 30, 2021, the government
sent defense counsel a hard drive containing approximately 210,000
pages of discovery. That discovery was received by defense counsel
on or about July 6, 2021. According to the Government, it has
completed production of all of the Rule 16 materials in its possession
at this time. Defense counsel has made every effort to get through the
200,000+ pages of discovery but has not yet been able to review all of
the voluminous discovery which was produced.
              Case 1:19-cr-00781-PKC Document 114
                                              112 Filed 07/23/21
                                                        07/22/21 Page 2 of 2




                    On or about July 21, 2021, defense counsel and the government
             spoke on the phone about discovery and about a possible extension of
             the pre-trial conference set for July 27, 2021. Both the defense and the
             government agree that a 90-day extension would allow defense
             counsel an opportunity to meaningfully review all of the discovery
             produced by the government. Therefore, please allow this letter to
             serve as a request for the conference set for July 27, 2021 to be
             continued until October 27, 2021 or an amenable date for the court to
             allow the defense an opportunity to get through the voluminous
             discovery produced by the government and provide effective
             assistance of counsel to the Defendant.

                    The defense further requests, with the consent of the
             Government, that the Court exclude time between today and the date
             the Court schedules the pre-trial conference pursuant to 18 U.S.C. §
             3161(h)(7). The Defense and the government submit that the ends of
             justice served by the exclusion outweigh the best interest of the public
             and the defendant in a speedy trial.

                                                        Respectfully Submitted,

                                                        /s/ Alexander J. Houthuijzen

                                                        Alexander J. Houthuijzen

       Upon the application of defense counsel, consented to by the government, the pretrial conference
originally scheduled for July 27, 2021 is adjourned to October 28, 2021 at 12:00 p.m. and will
proceed by videoconference. I find that the ends of justice will be served by granting a continuance
and that taking such action outweighs the best interest of the public and the defendant in a speedy
trial. The reasons for this finding are that the grant of the continuance is necessary to allow defense
counsel an opportunity to meaningfully review all the discovery produced by the government.
Accordingly, the time between today and October 28, 2021 is excluded.
 SO ORDERED.




                                                          7/23/2021
